EXHIBIT SUPPLEMENTAL AGREEMENT WITH CONSENT OF HOLDERS TO LOAN AND TRUST AGREEMENT This Supplemental Agreement With Consent of Holders to the Alpha Class Notes Loan and Trust Agreement dated as of April 20, 2005 (the "Agreement") is made by the Company pursuant to Article IX, Section 9.02 of the Loan Agreement by and between Ministry Partners Investment Corporation (the "Company") and U.S. Bank National Association ("U.S. Bank"). WHEREAS, pursuant to such resignation of the Trustee and appointment of the Successor Trustee pursuant to the Agreement of Resignation, Appointment and Acceptance dated August 7, 2008, King Trust Company, N.A., Trustee under the Agreement, has agreed to resign, U.S.
